


Exhibit 10.40

 

AGREEMENT AND GENERAL RELEASE

 

Travelport Limited (“Travelport”) and Travelport Operations, Inc. (collectively,
the “Company”) and Michael Rescoe (hereinafter collectively with his heirs,
executors, administrators, successors and assigns, “EXECUTIVE”), mutually desire
to enter into this Agreement and General Release (“Agreement” or “Agreement and
General Release”) and agree that:

 

The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and

 

The meaning, effect and terms of this Agreement have been fully explained to
EXECUTIVE; and

 

EXECUTIVE is hereby advised, in writing, by the Company that he should consult
with an attorney prior to executing this Agreement; and

 

EXECUTIVE is being afforded twenty-one (21) days from the date of this Agreement
to consider the meaning and effect of this Agreement; and

 

EXECUTIVE understands that he may revoke the general release contained in
paragraph 4 of this Agreement (“the General Release”) for a period of seven
(7) calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred.  Any revocation within this period
must be submitted, in writing, to Jo-Anne Kruse in the Company’s Human Resources
Department and state, “I hereby revoke my acceptance of the General Release.” 
Said revocation must be personally delivered to Jo-Anne Kruse in the Company’s
Human Resources Department, or mailed to Jo-Anne Kruse in the Company’s Human
Resources Department and postmarked within seven (7) calendar days of execution
of this Agreement.  In the event of a revocation of the General Release, the
remainder of this Agreement shall remain in full force and effect; and

 

EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.

 

THEREFORE, EXECUTIVE and the Company, for the full and sufficient consideration
set forth below, agree as follows:

 

1.             (a) Pursuant to the letter agreement between Travelport Limited
and EXECUTIVE dated February 23, 2009 (“the Letter Agreement”), EXECUTIVE’S Last
Day of Employment shall be October 1, 2009, and EXECUTIVE shall remain the
Company’s Chief Financial Officer with the full authority and resources to
fulfill his obligations as the Company’s Chief Financial Officer, including
executing certifications required by the Company in connection with its public
filings (e.g. with the United States Securities and Exchange Commission) (“the
Retained Responsibilities”), until that Last Day of Employment.   While
EXECUTIVE’s rights and obligations shall continue to be governed by the
November 9, 2006 Employment Agreement between EXECUTIVE and Travelport Limited
(“the Employment Agreement”) through his Last Day of Employment, EXECUTIVE
acknowledges that the appointment of a new Deputy Chief Financial Officer and
the taking of reasonable steps meant to ensure an orderly transition and not
inconsistent with the Retained Responsibilities shall not be a basis for
Constructive Termination under Section 7(c)(ii)(C) of the Employment Agreement.

 

--------------------------------------------------------------------------------


 

(b)  EXECUTIVE shall continue to participate in all Company benefit plans and
programs (with the exception of any equity, retention or other long-term
incentive plans or programs) in accordance with their terms through the Last Day
of Employment and shall be entitled to a bonus for the second half of 2008 in
the amount of $250,000.00, which bonus shall be paid on or before March 15,
2009.  Pursuant to paragraph 4 of the Employment Agreement, EXECUTIVE remains
eligible for a bonus for the First Half of 2009.  Following his Last Day of
Employment, other than as set forth below or in the attached Personal Statement
of Termination Benefits, EXECUTIVE shall not be eligible for any other payments
from the Company; provided, however, that if EXECUTIVE dies (other than as a
result of suicide) prior to October 1, 2009, EXECUTIVE shall be considered to
have been terminated without Cause (as defined in the Employment Agreement) on
the day immediately prior to EXECUTIVE’s date of death and his surviving spouse
or, in the event of her death, EXECUTIVE’s estate, will receive the benefits set
forth on the attached Personal Statement of Termination Benefits, although the
Last Day of Employment shall be the day immediately prior to EXECUTIVE’s date of
death, and the payment of such benefits is subject to the conditions set forth
in the Personal Statement of Termination Benefits.

 

2.             (a) In full satisfaction of the Company’s obligations under
Section 7(c)(iii) of the Employment Agreement, the Company agrees to provide
EXECUTIVE with the benefits set forth in the attached Personal Statement of
Termination Benefits under the captions “Accrued Rights”, “Pro Rata Portion of
Second Half 2009 Bonus”, “Full Year 2009 Bonus”, and “Severance Pay”.  Such
Severance Pay is subject to EXECUTIVE’s continued compliance with the provisions
of Section 8 and 9 of the Employment Agreement, as clarified by the attached
Personal Statement of Termination Benefits.

 

(b)  The Company will also provide EXECUTIVE with a neutral reference to any
entity other than the Released Parties.  Upon inquiry to the Human Resources
department, prospective employers (other than the Released Parties) will be
advised only as to the dates of EXECUTIVE’s employment and his most recent job
title.  Last salary will be provided if EXECUTIVE has provided a written release
for the same.

 

3.             In consideration for the execution by EXECUTIVE of this Agreement
and compliance with the promises made in this Agreement, the Company agrees to
provide EXECUTIVE with the benefits set forth on the attached Personal Statement
of Termination Benefits under the caption “Severance Benefits” (which shall be
referred to in this Agreement as “Severance Benefits”), subject to the
conditions set forth therein. EXECUTIVE understands and agrees that he would not
receive the Severance Benefits, except for his execution of this Agreement and
the Second Agreement (as defined herein), and the fulfillment of the promises
contained herein, and that such consideration is greater than any amount to
which he would otherwise be entitled as an employee of the Company.

 

2

--------------------------------------------------------------------------------


 

4.             Except as otherwise expressly provided by this Agreement or the
right to enforce the terms of this Agreement, EXECUTIVE, of his own free will
knowingly and voluntarily releases and forever discharges the Company, their
current and former parents, and their shareholders, affiliates (including
without limitation Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries,
divisions, predecessors, successors and assigns and the employees, officers,
directors, advisors and agents thereof (collectively referred to throughout this
Agreement as the “Released Parties”, or a “Released Party”) from any and all
actions or causes of action, suits, claims, charges, complaints, promises
demands and contracts (whether oral or written, express or implied from any
source), or any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can shall
or may have by reason of any matter, cause or thing whatsoever arising any time
prior to the time EXECUTIVE executes this Agreement, including, but not limited
to:

 

a.               any and all matters arising out of EXECUTIVE’s employment by
the Company or any of the Released Parties and the termination of that
employment, and that includes but is not limited to any claims for salary,
allegedly unpaid wages, bonuses, commissions, retention pay, severance pay,
vacation pay, or any alleged violation of the National Labor Relations Act, any
claims for discrimination of any kind under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, any claims under the Employee Retirement Income Security Act
of 1974 (except for benefits that are or become vested on or prior to the Last
Day of Employment, which are not affected by this Agreement, including without
limitation any benefits under the 401(k) Plan and the Deferred Compensation
Plan, as each of such terms is defined in the attached Personal Statement of
Termination Benefits, which the Company acknowledges are fully vested and which
shall be paid in accordance with their respective terms and EXECUTIVE’s
applicable payment elections), the Americans With Disabilities Act of 1990, the
Fair Labor Standards Act (to the extent such claims can be released), the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act (to the
extent such claims can be released); and

b.              New Jersey Law Against Discrimination; Civil Rights Act;
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim; Family Leave Act.; Smokers’ Rights Law; Equal Pay Act;
Genetic Privacy Act; Conscientious Employee Protection Act (Whistleblower
Protection); Wage Payment and Work Hour Laws; Public Employees’ Occupational
Safety and Health Act; Fair Credit Reporting Act; laws

 

3

--------------------------------------------------------------------------------


 

regarding Political Activities of Employees, Lie Detector Tests, Jury Duty,
Employment Protection, and Discrimination; and

c.               New York State Human Rights Law; Rights of Persons With
Disabilities; Confidentiality of Records of Genetic Tests; Whistleblower;
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim; Adoptive Parents’ Child Care Leave Law; Smokers’ Rights Law;
Equal Pay Law; AIDS Testing Confidentiality Act; Nondiscrimination Against
Genetic Disorders; Bone Marrow Leave Law; Equal Rights Law; Confidentiality of
Records of Genetic Tests; State Labor Relations Act; Wage Hour and Wage Payment
Laws; Minimum Wage Law; and

d.              any other federal, state or local civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of his employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.

 

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

·                  Nothing in the release of claims in this paragraph shall
impact EXECUTIVE’s equity granted or purchased pursuant to the TDS Investor
(Cayman) L.P. 2006 Interest Plan, as amended and/or restated from time to time.

·                  EXECUTIVE has a right to indemnification and advancement from
and by the Company, to the extent in existence as of the date hereof pursuant to
the Company’s by-laws, and such right to indemnification and advancement shall
survive the termination of his employment in accordance with such by-laws and
applicable law.

·                  The Company represents that it had Directors & Officers
(“D&O”) insurance coverage, including “tail coverage”, during EXECUTIVE’s
employment with the Company, and while he served as an officer for TDS Investor
(Cayman) L.P and its subsidiaries, EXECUTIVE was covered under such D&O coverage
for the period he served as an officer.  EXECUTIVE shall continue to be entitled
to the benefits of such coverage with respect to his services performed through
the Last Day of Employment, subject to the applicable terms of the applicable
policies.

 

5.             EXECUTIVE also acknowledges that he does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding his employment and
his separation from employment. EXECUTIVE understands that nothing in this
Agreement prevents him from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any other federal, state or local
agency charged with the

 

4

--------------------------------------------------------------------------------


 

enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released.  EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.

 

6.             EXECUTIVE shall not seek or be entitled to any personal recovery,
in any action or proceeding that may be commenced on EXECUTIVE’s behalf in any
way arising out of or relating to the matters released under this Agreement.

 

7.             EXECUTIVE represents that he has not and agrees that he will not
in any way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities.  Following the execution of the Second Agreement (as
defined herein) by both parties and the effective date of the Second Agreement
(as defined herein), the Company will direct the then-current members of the
Travelport Senior Leadership Team (“the SLT”) not to disparage EXECUTIVE;
provided, however, that the Company’s obligation under this paragraph shall not
be ongoing and will be fulfilled once the Company directs the SLT not to
disparage EXECUTIVE.

 


8.             EXECUTIVE UNDERSTANDS THAT IF THIS AGREEMENT WERE NOT SIGNED, HE
WOULD HAVE THE RIGHT TO VOLUNTARILY ASSIST OTHER INDIVIDUALS OR ENTITIES IN
BRINGING CLAIMS AGAINST RELEASED PARTIES.  EXECUTIVE HEREBY WAIVES THAT RIGHT
AND AGREES THAT HE WILL NOT PROVIDE ANY SUCH ASSISTANCE OTHER THAN ASSISTANCE IN
AN INVESTIGATION OR PROCEEDING CONDUCTED BY THE UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION OR OTHER FEDERAL, STATE OR LOCAL AGENCY, OR PURSUANT TO A
VALID SUBPOENA OR COURT ORDER.  EXECUTIVE AGREES THAT IF SUCH A REQUEST FOR
ASSISTANCE IF BY ANY AGENCY OF THE FEDERAL, STATE OR LOCAL GOVERNMENT, OR
PURSUANT TO A VALID SUBPOENA OR COURT ORDER, HE SHALL ADVISE THE COMPANY IN
WRITING OF SUCH A REQUEST NO LATER THAN THREE (3) DAYS AFTER RECEIPT OF SUCH
REQUEST.


 

9.             EXECUTIVE acknowledges and confirms that, on or before the Last
Day of Employment, he will return all company property to the Company, including
his identification card, and computer hardware and software, all paper or
computer based files, business documents, and/or other records as well as all
copies thereof, credit cards, keys and any other Company supplies or equipment
in his possession.   Finally, any amounts owed to the Company will be paid by
the Last Day of Employment.

 

10.           This Agreement is made in the State of New Jersey and shall be
interpreted under the laws of said State.  Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party.  Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified

 

5

--------------------------------------------------------------------------------


 

to be enforceable, including the General Release (as defined herein), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.  However, if as a result of any action
initiated by EXECUTIVE, any portion of the General Release (as defined herein)
were ruled to be unenforceable for any reason, EXECUTIVE shall return
consideration equal to the Severance Benefits (as defined herein) theretofore
paid under this Agreement to the Company.

 

11.           EXECUTIVE agrees that neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by the Company of any liability or unlawful
conduct of any kind, all of which the Company denies.

 

12.           This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.

 

13.           This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties other than the Employment Agreement and the Management Equity Award
Agreements (including without limitation the post-employment restrictive
covenants contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in accordance with their
respective terms, except to the extent otherwise specifically provided herein.

 

14.           EXECUTIVE agrees to cooperate with and, consistent with his other
employment obligations, to make himself reasonably available to Travelport
Limited and its General Counsel, the Company may reasonably request, to assist
it in any matter regarding Travelport or its affiliates, subsidiaries, and
predecessors, including giving truthful testimony in any potential or filed
litigation, arbitration, mediation or similar proceeding litigation involving
Travelport and its affiliates, subsidiaries, and their predecessors, over which
EXECUTIVE has knowledge or information.  The Company will reimburse EXECUTIVE
for any and all reasonable expenses reasonably incurred in connection with
EXECUTIVE’s compliance with this paragraph.

 

15.           In consideration for the Severance Benefits, EXECUTIVE warrants
and affirms to Travelport that he has at all times conducted himself as a
fiduciary of, and with sole regard to that which is in best interests of,
Travelport and its affiliates and their predecessors.  He affirms that in
conducting business for Travelport and its affiliates and their predecessors, he
has done so free from the influence of any conflicting personal or professional
interests, without favor for or regard of personal considerations, and that he
has not in any material respect violated the Travelport Code of Business
Conduct & Ethics.  Toward that end, EXECUTIVE understands that this affirmation
is a material provision of this Agreement, and, should the Company determine
that EXECUTIVE has engaged in business practices inconsistent with the
affirmation set forth herein then EXECUTIVE agrees that he shall have committed
a material breach of this

 

6

--------------------------------------------------------------------------------


 

Agreement, and the Severance Benefits (as defined herein) provided to EXECUTIVE
under this Agreement shall not have been earned.  In that case, EXECUTIVE shall
be liable for the return of consideration equal to the Severance Benefits (as
defined herein) theretofore paid under this Agreement.

 

16.           At the same time EXECUTIVE executes the Second Agreement (as
defined herein), EXECUTIVE agrees to execute and return the attached resignation
letter concerning his appointment as director, officer, and/or any other
position of responsibility requiring notification to a public registrar, or
regulatory or governing body.

 

THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE. 
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT.  HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE.  IF
THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT,
THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY
AND KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH FRAUD,
MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 

7

--------------------------------------------------------------------------------


 

THEREFORE, the parties to this Agreement and General Release now voluntarily and
knowingly execute this Agreement.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael Rescoe

 

MICHAEL RESCOE

 

 

Signed and sworn before me

 

this   day of                     , 2009.

 

 

 

 

 

 

Notary Public

 

 

 

 

TRAVELPORT LIMITED

 

 

 

 

 

By:

/s/ Jo-Anne Kruse

 

Name:

Jo-Anne Kruse

 

Title:

EVP, HR

 

 

Signed and sworn to before me

 

this   day of                     , 2009.

 

 

 

 

 

 

Notary Public

 

 

 

 

TRAVELPORT OPERATIONS, INC.

 

 

 

 

 

By:

/s/ Jo-Anne Kruse

 

Name:

Jo-Anne Kruse

 

Title:

EVP, HR

 

 

Signed and sworn to before me

 

this   day of                       , 2009.

 

 

 

 

 

 

Notary Public

 

 

8

--------------------------------------------------------------------------------


 

PERSONAL STATEMENT OF TERMINATION BENEFITS

Date: February 23, 2009

 

EXECUTIVE NAME:

Michael Rescoe

 

             (“you” or “EXECUTIVE”)

 

 

LAST DAY OF EMPLOYMENT:

October 1, 2009

 

ACCRUED RIGHTS:

 

As set forth as Section 7(c)(iii)(A) and Section 7(a)(iii)(A)-(D) of the
Employment Agreement, you will receive the following basic benefits following
the termination of your employment:

 

·                  Base Salary through your Last Day of Employment;

·                  Reimbursement of unreimbursed business expenses pursuant to
Travelport policy; and

·                  Employee Benefits pursuant to employee benefit plans of the
Company through the Last Day of Employment.

 

PRO RATA PORTION OF SECOND HALF 2009 BONUS:

 

Pursuant to Section 7(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

 

Amount, if any, to be determined and will be pro-rated based upon the portion of
the year you were employed, i.e. July 1, 2009 to October 1, 2009.  Payable when
the Second Half 2009 bonus would have otherwise been payable to you had your
employment not been terminated.

 

FULL YEAR 2009 BONUS:

 

Pursuant to Section 7(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

 

Amount, if any, to be determined and will be pro-rated based upon the portion of
the year you were employed, i.e. January 1, 2009 to October 1, 2009.  Payable
when full year 2009 bonus would have otherwise been payable to you had your
employment not been terminated.

 

9

--------------------------------------------------------------------------------


 

SEVERANCE PAY:

 

Pursuant to Section 7(c)(iii)(C) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

 

Continuation of your current Base Salary ($500,000.00) and Target Annual Bonus
(100% of Base Salary, i.e. $500,000.00) for twenty-four (24) months, i.e. until
October 1, 2011, in accordance with the Company’s normal payroll practices.  In
other words, based on the Company’s current bi-weekly pay practice, this would
result in a gross payment to you, before applicable taxes, deductions and
withholdings, of $38,461.54 for each pay period.  For the avoidance of doubt,
you will not be an employee of the Company during this salary continuation
period and thus will not be eligible for the benefits that employees are
eligible to receive, including without limitation participation in the
Travelport Americas, LLC Employee Savings Plan (“the 401(k) Plan”) and the
Travelport Americas, LLC Officer Deferred Compensation Plan (“the Deferred
Compensation Plan”).

 

SEVERANCE BENEFITS (“Severance Benefits”):

 

Subject to the terms of the Letter Agreement and your execution (and
non-revocation) of the Agreement and your execution (and non-revocation) of a
separation agreement and general release in substantially the same form as this
Agreement (“the Second Agreement”), the Company will provide you with the
following severance pay and benefits:

 

HEALTH AND WELFARE BENEFITS:

 

Continued participation for twenty-four (24) months at active employee rates. 
This period shall run concurrently with COBRA.  To the extent that these
benefits are taxable to EXECUTIVE under Section 105(h) of the Internal Revenue
Code, the Company will provide a gross-up to EXECUTIVE to cover any taxes due
from EXECUTIVE on such benefits.

 

EXECUTIVE CAR PROGRAM:

 

A lump sum payment that, after applicable taxes and deductions, is equivalent to
the value of twenty-four (24) months of future participation in the Executive
Car Program.  The amount of this payment will be determined as of your Last Day
of Employment and will be paid in a lump sum no later than sixty (60) days after
the Last Day of Employment.

 

10

--------------------------------------------------------------------------------


 

INSURANCE BENEFITS:

 

A lump sum payment that, after applicable taxes and deductions, is equivalent to
the value of twenty-four (24) months of Company’s portion of the life insurance
program provided by the Company to EXECUTIVE as of the date of this Agreement. 
The amount of this payment will be determined as of your Last Day of Employment
and will be paid in a lump sum no later than sixty (60) days after the Last Day
of Employment.

 

LAPTOP COMPUTER:

 

At EXECUTIVE’s option, the sale to EXECUTIVE, on or about the time of
EXECUTIVE’s Last Day of Employment, with the ownership interest in the Dell
Latitude D430 laptop computer that the Company has assigned to EXECUTIVE, Serial
Number FBZKSF1,  as of the date of this Agreement, (“the Laptop”), for fair
market value pursuant to the Company’s policy.  EXECUTIVE shall provide the
Company with reasonable advance written notice prior to his Last Day of
Employment as to whether he wishes to purchase the Laptop.  The ownership
interested in the Laptop shall be transferred only after the Company has removed
all confidential and proprietary information from the computer and taken any
other measures it deems necessary to protect its interests.  The Company shall
deduct the amount due for the cost of the Laptop from the Severance Pay.

 

For the avoidance of doubt, in the event that EXECUTIVE does not execute the
Second Agreement or revokes the Second Agreement, the Company shall not be
obligated to provide EXECUTIVE with any of the foregoing Severance Benefits.

 

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement.

 

POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

 

Non-competition:

Two (2) years from Last Day of Employment

Non-solicitation of clients and employees:

Two (2) years from Last Day of Employment

Confidential Information:

No time limit

Intellectual Property:

No time limit

 

For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport Limited
and its subsidiaries as of the Last Day of Employment.

 

11

--------------------------------------------------------------------------------


 

EQUITY:

 

You will remain the owner of certain Class A-2 Interests, subject to the terms
of the applicable Management Equity Award Agreements (including any amendments
thereto), the TDS Investor (Cayman) L.P. Agreement of Limited Partnership (as
amended and/or restated from time to time), the TDS Investor (Cayman) Interest
Plan (as amended and/or restated from time to time), and any other definitive
documentation entered into by you and TDS Investor (Cayman) L.P. regarding your
Travelport equity.

 

TAX ISSUES:

 

As set forth in Section 11(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder.  To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in the
agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service.  In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). 
All amounts provided above will be subject to applicable taxes, deductions and
withholding.

 

12

--------------------------------------------------------------------------------
